DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/US17/30292 filed 04/29/2017 which claims benefit of 62/330,044 filed 04/29/2016.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on 03/17/2021 is acknowledged.
Claims 45, 50 and 64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/17/2021.

Status of the claims
Claims 1-17, 45, 50 and 64 are pending. Claims 18-44 and 46-49 and 51-63 are canceled. Claims 1-17 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite the limitations “performing an amplification-based quantification assay, such as a polymerase chain reaction (PCR) quantification assay” and “obtaining or providing results from the amplification-based quantification assays, such as PCR quantification assays, to determine the amount of” which is indefinite due to the presence of the phrase “such as PCR quantification assays” in the limitation. 
The phrase "such as" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-17 are further rejected as they depend from claim 1.
Claim 5 also recite the phrase “such as” in the obtaining results limitation. More specifically, the phrase is found in the limitation “obtaining results from an amplification-based quantification assay, such as a polymerase chain reaction (PCR) quantification assays”. The recitation of “such as” renders claim 5 indefinite because it is unclear whether or not limitation(s) following the phrase “such as” is part of the claimed invention.  See MPEP § 2173.05(d). Claims 6-7 are further rejected as it depends from claim 5.
Claims 6 and 10-11 each recite the phrase “such as” in the limitation “such as PCR quantification assays”. The phrase “such as” renders claims 6 and 10-11 indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claims 3 and 5-6 each recite the limitation “based on the results”. Claim 11 recites the limitation “wherein the amount is based on informative results”. The phrase “based on” in claims 3, 5 and 11 render the claims indefinite since it is not clear whether the term “based on” includes/encompass elements not actually disclosed i.e. the ordinary skilled artisan would not be readily apprised of the scope of values that are intended by the limitation of “the results” derived “based on” measured values in the amplification quantification assay(s). It is unclear if the instant amounts based on the results encompass values such as ratios or percentages or normalized cycle numbers, p values etc.
Claim 11 recites the limitation “the amount is based on informative results” while claim 14 recites the limitation “the informative results are selected based on the genotype”. 
The phrase “based on” in the limitations noted above, renders claims 11 and 14 indefinite as the phrase does not set forth how to arrive on a value for the amount of fetal specific nucleic acids or how to arrive at a genotype “based on” amplification-based quantification assay of claim 1. 
Further, the scope of the phrase “based on” in claims 11 and 14 is also not readily ascertained.
Claim 15 contains brackets in the claim. Accordingly, claim 15 lacks clarity and is indefinite because it is not known whether or not Applicant intends to claim the limitations recited within the recited brackets.
Claim 16 recites the limitation “obtaining the plurality of SNV targets”. The “obtaining” limitation renders the claim indefinite as it is unclear how to apply the obtaining limitation. For instance, it is not known whether the limitation directs the detection of at least two (plurality) SNV targets of the sample; directs the genotyping of at least two (plurality) SNV targets of the sample; or whether the limitation directs physical collecting/acquisition of at least two SNV targets (e.g. isolating DNA having a plurality of variant alleles or variant target sequences).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (2009, Prenatal diagnosis, 29(3), pp.217-222).
Regarding claims 1 and 9, Chen et al. teach a method of assessing an amount of fetal-specific nucleic acids in a sample via a noninvasive analysis that detects single-nucleotide differences between fetal and maternal DNA in maternal plasma by polymerase chain reaction (PCR)/ligase detection reaction (LDR)/capillary electrophoresis (see pg 217, Background).
Chen et al. teach a sample comprising fetal-specific and subject nucleic acids (i.e. maternal plasma containing cell-free fetal DNA: see pg 218, left col, section entitled “Collection of plasma samples and umbilical cord blood samples”).
Regarding claims 1-7 and 9-17, Chen et al. teach the following primers targeting a plurality of SNV targets genotype(s) of ESR1 c.454–397 T>C  [CC, TT, heterozygous CT genotype] (see primers directed to haplotype T and haplotype C of Table 1 below, reproduced from pg 219)

    PNG
    media_image1.png
    159
    739
    media_image1.png
    Greyscale

According to Table 1 above, Chen et al. teach at least two primer pairs useful to determine the amount of fetal-specific nucleic acids in the sample, wherein each primer pair comprises one kind of haplotype-specific primer and a common primer.
Regarding claims 1-7, 9-17, Chen et al. teach a first primer pair comprises a first primer having a 3' penultimate mismatch relative to one allele of the SNV target and a 3' double mismatch relative to another allele of the SNV target in a primer, wherein the first primer and specifically amplifies the one allele of the SNV target, and a second primer of a second primer pair for specifically amplifying the other allele of the SNV target.
	
Regarding claim 9, Chen et al. teach “our results demonstrated that the mutant homozygous DNA could be detected and discriminated amidst 10 000-fold excess of normal DNA. As the concentration of fetal DNA in the total plasma DNA is two times as high as that of the paternally inherited fetal allele in maternal plasma DNA, the approach could detect single-nucleotide differences of paternally inherited fetal allele in maternal plasma with fetal/maternal DNA ratio of 1 : 5000” (see pg 222, left col, last two para).
Accordingly, the instant claims 1-7 and 9-17 are anticipated by Chen et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2009, Prenatal diagnosis, 29(3), pp.217-222) in view of Lo et al. (2007, Nature medicine, 13(2), pp.218-223) and Bohmer et al. (US2007/01344658).

The teachings of Chen et al. as it concerns claim are set forth above.

Regarding claim 8, Chen et al. do not teach providing an additional primer pair wherein a primer of the primer pair comprises a 3' penultimate mismatch relative to one allele of the SNV target and a 3' double mismatch relative to another allele of the SNV target in a primer, wherein the first primer and specifically amplifies the one allele of the SNV target, and a second primer of a second primer pair for specifically amplifying the other allele of the SNV target.

Regarding claim 8, Lo et al. teach a method of assessing an amount of fetal-specific nucleic acids in a sample from a pregnant subject, the sample comprising fetal-specific and subject nucleic acids 
(see Lo et al., pg 218, abstract wherein Lo et al. disclose a noninvasive analysis of placental expressed mRNA, by determining the ratio between alleles of a single-nucleotide polymorphism (SNP) in PLAC4 mRNA, (rs8130833) which is transcribed from chromosome 21 and expressed by the placenta, in maternal plasma. PLAC4 mRNA in maternal plasma was fetal derived and cleared after delivery. The allelic ratios in maternal plasma correlated with those in the placenta).
Regarding claim 8, Lo et al. teach the following primers for a plurality of SNV targets (allele A and allele G) in Supporting Table 4b, reproduced from Lo et al.

    PNG
    media_image2.png
    260
    649
    media_image2.png
    Greyscale


Accordingly, Lo et al. teach at least two primer pairs so as to determine the amount of fetal-specific nucleic acids in the sample, wherein each primer pair comprises a forward primer and a reverse primer.

Regarding claim 8, Bohmer et al. teach additional fetal specific nucleic acids and fetal cell markers in maternal plasma and serum and a method of quantitating fetal DNA in maternal plasma or serum (abstract, para [0065], [0152], [0252]-[0263]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Chen et al. by providing additional primer pairs such as the extension product primer of Lo et al. for allele A and G or fetal-specific primers and probes as taught by Bohmer et al. so as to detect a different set of fetal-specific SNPs. 
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claim 8 is prima facie obvious.

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 31, 2021